Title: To George Washington from Lafayette, 9 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris March the 9th 1784

Had I Not So perfect a Confidence in Your friendship, I Would Very Much fear to tire You with My Scribbling of this day—But Cannot leave My Penn Before I Have Again Mentionned My tender Respectfull Affection to My dear General—I want to tell you that Mde de lafayette and My three Children are Well, and that all of us in the family Heartly join to Present their dutiful Affectionate Compliments to Mrs Washington and Yourself—Tell Her that I Hope Soon to thank Her for a dish of Tea at Mount Vernon—Yes, My dear General, Before the Month of June is over You will see a Vessel Coming Up Pottowmack, and out of that Vessel Will Your friend jump With a Panting Heart and all the feelings of Perfect Happiness —I intended to Have Gone Sooner, But a few Commercial Matters still Keep me Here—for since no Body Middles With them, I Have Undertaken in My Private Capacity to do What is possible for one Who Has Neither Title, or instruction—it is at least a

Confort that in my Private Capacity I Cannot Commit Congress, and that I never speak But of What I Know—four ports Having Been declared free, I send Mr Morriss a Letter Respecting the duties to Be paid there—and I Hope Congress Will also publish that all duties Have Been Removed from the Exportation of Brandies.
Most of the Americans Here are indecently Violent Against our Assossiation—Wadsworth Must Be excepted, and doctor Franklin Said little—But Jay, Adams, and all the others Warmly Blame the Army—You easely guess I am not Remiss in opposing them—and However if it is found that the Heredity Endangers the Free Principles of democrasy, I am as Ready as Any Man to Renounce it—You Will Be My Compass, my dear General, Because at this distance I Cannot judge—in Case Upon Better Consideration, You find that Heredity Will injure our democratic Constitution, I join with You By proxy in Voting Against it—But I so much Rely on Your judgement that if You think Heredity is a proper scheme I Will Be Convinced that Your Patriotism Has Considered the Matter in the Best point of View—to You alone, I would Say so much, and I Abide By your opinion in the Matter—let the foregoing Be Confidential, But I am sure Your disinterested Virtue Will Weigh all possible, future Consequences, of Hereditary distinctions.
There are No News in this Moment that are Worth Relating—What Respects Balons, Mr l’enfant Will tell—the present English disputes are Some what Ridiculous—they Must end in a dissolution of Parliament or an Union Betwen pitt and fox. Adieu, My dear General, Accept with Your Usual Goodness the Affectionate tribute of a Heart So Entirely devoted to You that No words Can Ever Express the Respect, the Love, and all the Sentiments With Which You know it is glowing for You, and that Make me Untill my last Breath Your obedient humble Ser. and afectionate friend

lafayette


My Compliments Wait Upon George and all the family at Mount Vernon—Be so Kind My dear General as to Remember me to all our friends—I am very Sorry the Hurry I was in to leave You Occasioned My sending So Soon the plated wares—adieu, my dear General.

I Had forgot to Mention that Major Lomagne is on Every Respect Entitled to Become a Member of the Assossiation—But Reports Having Been Spread Respecting the Manner in Which He left Armand’s legion I Have Suspended Admiting of Him Untill He is Cleard By the information You May think proper to take—He Says Gnl Armand is His personal Ennemy.
duplessis Has a little Surprised our Simplicity—I Wish He may Have Been Himself Mistaken—But He is gone out of Europe.

